Temple, J., concurring.
I concur in the judgment and in the opinion. But I do not wish to be understood as holding that when a creditor has presented his claim and it has been rejected, he may again present his claim for the same demand, and thus avoid the bar or prolong the time within which he may commence suit. Nor do I think the administrator bound to notify the creditor of his action in regard to a claim. But in this case, inasmuch as the executors not only failed to inform the creditor of their action, but 'refused to do so, we may *192regard the case as though they had not acted at all, and the presentation of the claim the second time could work no injury. Secret action, which the creditor has no means of knowing is equivalent to no action at all.
Hearing in Bank denied.